UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-1206



KEVIN S. BROWN,

                                            Plaintiff - Appellant,

          versus


BALTIMORE GAS AND ELECTRIC COMPANY; BALTIMORE
GAS AND ELECTRIC LONG-TERM DISABILITY PLAN,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-95-
3445-L)


Submitted:   June 19, 1997                 Decided:   June 27, 1997


Before WILKINS and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kevin S. Brown, Appellant Pro Se.     Luther Ellis Justis, Jr.,
Constance F. Smith, BALTIMORE GAS & ELECTRIC COMPANY, Baltimore,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting summary

judgment to his former employer in an action for disability bene-

fits and the order denying his motion for reconsideration, under

Fed. R. Civ. P. 60(b). We have reviewed the record and the district

court's opinions and find no reversible error. Accordingly, we
affirm on the reasoning of the district court. Brown v. Baltimore
Gas & Elec. Co., No. CA-95-3445-L (D. Md. Dec. 10, 1996 & Jan. 23,

1997). We deny Appellant's motion to expedite and dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would
not aid the decisional process.




                                                          AFFIRMED




                                  2